--------------------------------------------------------------------------------

Exhibit 10.1
 
VOTING AGREEMENT


This VOTING AGREEMENT (this “Agreement”), is made and entered into as of
December 21, 2014, by and between Uroplasty, Inc., a Minnesota corporation
(“Uroplasty”), and the undersigned stockholders (each a “Stockholder” and,
collectively, the “Stockholders”) of Vision-Sciences, Inc., a Delaware
corporation (“Vision-Sciences”) as identified on Schedule A hereto.


A.            Concurrently with the execution and delivery of this Agreement,
Uroplasty, Vision-Sciences, and Visor Merger Sub LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Vision-Sciences (“Merger
Sub”) are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), dated as of the date hereof, which provides for, among other
things, upon the terms and subject to the conditions set forth therein, a
business combination between Uroplasty and Vision-Sciences, by means of a merger
of Uroplasty with and into Merger Sub (the “Merger”);


B.            As of the date hereof, each Stockholder is the Beneficial Owner
(as defined below) of, and has the sole right to vote and dispose of, that
number of shares of Common Stock, par value $0.01 per share (the
“Vision-Sciences Shares”) of Vision-Sciences set forth opposite such
Stockholder’s name on Schedule A hereto; and


C.            In connection with the Merger and concurrently with the entry by
Uroplasty, Vision-Sciences and Merger Sub into the Merger Agreement, and as a
condition and inducement to the willingness of Uroplasty to enter into the
Merger Agreement and incur the obligations set forth therein, each of the
Stockholders has agreed to grant Uroplasty an irrevocable proxy to vote the
Stockholder’s Vision-Sciences Shares in favor of the adoption of the Merger
Agreement and the approval of the terms thereof and other transactions
contemplated by the Merger Agreement.


Accordingly, and in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:


ARTICLE I.
Definitions


Capitalized terms used but not defined in this Agreement are used in this
Agreement with the meanings given to such terms in the Merger Agreement. In
addition, for purposes of this Agreement:


“Affiliate” means, with respect to any specified person, a person who, at the
time of determination, directly or indirectly, through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such specified person. For purposes of this Agreement, with respect to a
Stockholder, “Affiliate” does not include Vision-Sciences or the persons that
directly, or indirectly through one or more intermediaries, are controlled by
Vision-Sciences. For the avoidance of doubt, no officer or director of
Vision-Sciences will be deemed an Affiliate of another officer or director of
Vision-Sciences by virtue of his or her status as an officer or director of
Vision-Sciences.
 

--------------------------------------------------------------------------------

“Beneficially Owned” or “Beneficial Ownership” with respect to any securities
means having beneficial ownership of such securities (as determined pursuant to
Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), disregarding the phrase “within 60 days” in paragraph (d)(1)(i) thereof),
including pursuant to any agreement, arrangement or understanding, whether or
not in writing. Without duplicative counting of the same securities, securities
Beneficially Owned by a person include securities Beneficially Owned by (i) all
Affiliates of such person, and (ii) all other persons with whom such person
would constitute a “group” within the meaning of Section 13(d) of the Exchange
Act and the rules promulgated thereunder.


“Beneficial Owner” with respect to any securities means a person that has
Beneficial Ownership of such securities.


“Person or person” has the meaning ascribed thereto in the Merger Agreement.


“Subject Shares” means, with respect to a Stockholder, without duplication, (i)
the Vision-Sciences Shares owned by such Stockholder on the date hereof as
described on Schedule A, and (ii) any additional Vision-Sciences Shares acquired
by such Stockholder or over which such Stockholder acquires Beneficial Ownership
from and after the date hereof, whether pursuant to existing stock option
agreements, warrants, convertible notes, any other security exercisable for or
convertible into Vision-Sciences Shares or otherwise. Without limiting the other
provisions of this Agreement, in the event that Vision-Sciences changes the
number of Vision-Sciences Shares issued and outstanding prior to the Expiration
Date as a result of a reclassification, stock split (including a reverse stock
split), stock dividend or distribution, recapitalization, merger, subdivision,
issuer tender or exchange offer, or other similar transaction, the number of
Subject Shares subject to this Agreement will be equitably adjusted to reflect
such change.


“Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition of such security or the
Beneficial Ownership thereof, and each option, agreement, arrangement or
understanding, whether or not in writing, to effect any of the foregoing. As a
verb, “Transfer” has a correlative meaning.


ARTICLE II.


Covenants of Stockholder


2.1           Irrevocable Proxy. Concurrently with the execution of this
Agreement, each Stockholder agrees to deliver to Uroplasty a proxy in the form
attached hereto as Exhibit A (the “Proxy”), which will be irrevocable during the
period prior to the Effective Time to the extent provided in Section 212 of the
Delaware General Corporation Law (the “DGCL”), with respect to the Subject
Shares referred to therein.


2.2           Agreement to Vote.


(a)           At any meeting of the stockholders of Vision-Sciences held prior
to the Expiration Date, however called, and at every adjournment or postponement
thereof prior to the Expiration Date, or in connection with any written consent
of, or any other action by, the stockholders of Vision-Sciences given or
solicited prior to the Expiration Date, each Stockholder will vote, or provide a
consent with respect to, all of the Subject Shares entitled to vote or to
consent thereon (i) to approve the issuance of Vision-Sciences Shares in
connection with the Merger pursuant to the existing designation of the
Vision-Sciences Board to issue Vision-Sciences Shares; (ii) if and to the extent
specified in the Merger Agreement, to increase the number of Vision-Sciences
Shares available for issuance pursuant to equity-based awards under the
Vision-Sciences Plans; (iii) to adopt the proposal of the Vision-Sciences Board
to amend and restate Vision-Sciences’ certificate of incorporation, including
increasing the number of authorized shares and any name change contemplated
thereby; (iv) in favor of the adoption of the Merger Agreement, and any actions
required in furtherance thereof; (v) to appoint the nominees for the
Vision-Sciences Board as set forth in Schedule 2.15 of the Merger Agreement; and
(vi) against any Acquisition Proposal (other than the Merger), including any
Superior Proposal, against any amendment of Vision-Sciences’ certificate of
incorporation or bylaws or any other proposal or transaction involving
Vision-Sciences, the purpose of which amendment or other proposal or transaction
is to delay, prevent or nullify the Merger or the transactions contemplated by
the Merger Agreement or change in any manner the voting rights of any capital
stock of Vision-Sciences, and against any other action or agreement that would
result in a breach in any material respect of any covenant, representation or
warranty or any other obligation or agreement of Vision-Sciences under the
Merger Agreement.
 

--------------------------------------------------------------------------------

(b)           Each Stockholder will not enter into any agreement with any person
(other than Uroplasty) prior to the Expiration Date (with respect to periods
prior to or after the Expiration Date) directly or indirectly to vote, grant any
proxy or give instructions with respect to the voting of, the Subject Shares in
respect of the matters described in Section 2.2 hereof, or the effect of which
would be inconsistent with or violate any provision contained in this Section
2.2. Any vote or consent (or withholding of consent) by such Stockholder that is
not in accordance with this Section 2.2 will be considered null and void, and
the provisions of the Proxy will be deemed to take immediate effect.


2.3           Revocation of Proxies; Cooperation. Each Stockholder agrees as
follows:


(a)           Each Stockholder hereby represents and warrants that any proxies
heretofore given in respect of the Subject Shares with respect to the matters
described in Section 2.2(a) hereof are not irrevocable, and each Stockholder
hereby revokes any and all prior proxies with respect to such Subject Shares as
they relate to such matters. Prior to the Expiration Date, each Stockholder will
not directly or indirectly grant any proxies or powers of attorney with respect
to the matters set forth in Section 2.2(a) hereof (other than to Uroplasty),
deposit any of the Subject Shares or enter into a voting agreement (other than
this Agreement) with respect to any of the Subject Shares relating to any matter
described in Section 2.2(a).


(b)           Each Stockholder will (i) use all reasonable efforts to cooperate
with Uroplasty and Vision-Sciences in connection with the transactions
contemplated by the Merger Agreement, and (ii) provide any information
reasonably requested by Uroplasty or Vision-Sciences for any regulatory
application or filing sought for such transactions.
 

--------------------------------------------------------------------------------

2.4           No Solicitation. Each Stockholder acknowledges that
Vision-Sciences is subject to the non-solicitation prohibitions set forth in
Section 6.04 of the Merger Agreement and that the Stockholder has read and
understands the terms thereof. Between the date hereof and the Expiration Date,
each Shareholder shall not, and shall not authorize or permit, any director,
officer, agent, representative, employee affiliate, advisor, attorney,
accountant or associate of the Shareholder or those of its subsidiaries to,
directly or indirectly, take any action, in its or their capacity as a
shareholder of Vision-Sciences, that Vision-Sciences is prohibited from taking
pursuant to Section 6.04 of the Merger Agreement.


2.5           No Transfer of Subject Shares; Publicity. Each Stockholder agrees
that:


(a)           Each Stockholder (i) will not Transfer or agree to Transfer (other
than Transfer to Vision-Sciences) any of the Subject Shares or, with respect to
any matter described in Section 2.2(a), grant any proxy or power-of-attorney
with respect to any of the Subject Shares, (ii) will take all action reasonably
necessary to prevent creditors in respect of any pledge of the Subject Shares
from exercising their rights under such pledge, and (iii) will not take any
action that would make in a material respect any of its representations or
warranties contained herein untrue or incorrect or would have the effect of
preventing or disabling the Stockholder from performing any of its material
obligations hereunder. Notwithstanding the foregoing, each Stockholder may
Transfer and agree to Transfer any of the Subject Shares; provided that each
person to which any such Subject Shares are Transferred has (x) executed a
counterpart of this Agreement and a Proxy in the form attached hereto as Exhibit
A (with such modifications as Uroplasty may reasonably request), and (y) agreed
in writing to hold such Subject Shares subject to all of the terms and
conditions set forth in this Agreement.


(b)           Unless required by applicable Law or permitted by the Merger
Agreement, each Stockholder will not, and will not authorize or direct any of
its Affiliates or Representatives to, make any press release or public
announcement with respect to this Agreement or the Merger Agreement or the
transactions contemplated hereby or thereby, without the prior written consent
of Uroplasty in each instance.


2.6           Waiver of Appraisal and Dissenters’ Rights. Each Shareholder
hereby waives, and agrees not to assert or perfect, any rights of appraisal or
rights to dissent from the Merger by virtue of ownership of the Vision-Sciences
Shares.


ARTICLE III.
Representations, Warranties and Additional Covenants of Stockholder


Each Stockholder represents, warrants and covenants to Uroplasty that:


3.1           Ownership. Each Stockholder is the sole Beneficial Owner and the
record and legal owner of the Subject Shares identified on Schedule A and such
shares constitute all of the capital stock of Vision-Sciences Beneficially Owned
by such Stockholder. Each Stockholder has good and valid title to all of the
Subject Shares, free and clear of all Liens, claims, options, proxies, voting
agreements and security interests and has the sole right to such Subject Shares
and there are no restrictions on rights of disposition or other Liens pertaining
to such Subject Shares. None of the Subject Shares is subject to any voting
trust or other contract with respect to the voting thereof, and no proxy, power
of attorney or other authorization has been granted with respect to any of such
Subject Shares.
 

--------------------------------------------------------------------------------

3.2           Authority and Non-Contravention.


(a)           Each Stockholder is an individual, and not a corporation, limited
liability company, partnership, trust or other such entity. Each Stockholder has
all necessary legal capacity to execute and deliver this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. Each Stockholder has all necessary power and authority to
execute and deliver this Agreement, to perform its obligations hereunder and to
consummate the transactions contemplated hereby.


(b)           Assuming due authorization, execution and delivery of this
Agreement by Uroplasty, this Agreement has been duly and validly executed and
delivered by each Stockholder and constitutes the legal, valid and binding
obligation of such Stockholder, enforceable against such Stockholder in
accordance with its terms except (i) to the extent limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights and (ii) the
remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding therefor may be brought.


(c)           Each Stockholder is not nor will it be required to make any filing
with or give any notice to, or to obtain any consent from, any person in
connection with the execution, delivery or performance of this Agreement or
obtain any permit or approval from any Governmental Body for any of the
transactions contemplated hereby, except to the extent required by Section 13 or
Section 16 of the Exchange Act and the rules promulgated thereunder. No consent
of each Shareholder’s spouse is necessary under any “community property” or
other Laws in order for the Shareholder to enter into and perform the
Shareholder’s obligations under this Agreement.


(d)           Neither the execution and delivery of this Agreement by each
Stockholder nor the consummation of the transactions contemplated hereby will
directly or indirectly (whether with notice or lapse of time or both) (i)
conflict with, result in any violation of or constitute a default by such
Stockholder under any mortgage, bond, indenture, agreement, instrument or
obligation to which such Stockholder is a party or by which it or any of the
Subject Shares are bound, or violate any permit of any Governmental Body, or any
applicable Law or order to which such Stockholder, or any of the Subject Shares,
may be subject, or (ii) result in the imposition or creation of any Lien upon or
with respect to any of the Subject Shares; except, in each case, for conflicts,
violations, defaults or Liens that would not individually or in the aggregate be
reasonably expected to prevent or materially impair or delay the performance by
the Stockholder of its obligations hereunder.
 

--------------------------------------------------------------------------------

(e)           Each Stockholder has sole voting power and sole power to issue
instructions with respect to the matters set forth in Article II hereof and sole
power to agree to all of the matters set forth in this Agreement, in each case
with respect to all of the Subject Shares, with no limitations, qualifications
or restrictions on such rights.


3.3           Total Shares. Except as set forth on Schedule A, each Stockholder
is not the Beneficial Owner of, and does not have (whether currently, upon lapse
of time, following the satisfaction of any conditions, upon the occurrence of
any event or any combination of the foregoing) any right to acquire, and has no
other interest in or voting rights with respect to, any Vision-Sciences Shares
or any securities convertible into or exchangeable or exercisable for
Vision-Sciences Shares.


3.4           Reliance. Each Stockholder understands and acknowledges that
Uroplasty is entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.


ARTICLE IV.
Representations, Warranties and Covenants of Uroplasty


Uroplasty represents, warrants and covenants to each Stockholder that, assuming
due authorization, execution and delivery of this Agreement by such Stockholder,
this Agreement constitutes the legal, valid and binding obligation of Uroplasty,
enforceable against Uroplasty in accordance with its terms, except (i) to the
extent limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
Uroplasty has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. The execution and delivery
by Uroplasty of this Agreement and the consummation by Uroplasty of the
transactions contemplated hereby have been duly and validly authorized by
Uroplasty and no other corporate proceedings on the part of Uroplasty are
necessary to authorize this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by Uroplasty.


ARTICLE V.
Term and Termination


This Agreement will become effective upon its execution by the Stockholders and
Uroplasty. This Agreement and each Proxy will terminate upon the earliest of (a)
the Effective Time (as defined in the Merger Agreement), (b) the termination of
the Merger Agreement in accordance with Article 8 thereof, or (c) written notice
by Uroplasty to the Stockholders of the termination of this Agreement (the date
of the earliest of the events described in clauses (a), (b), and (c), the
“Expiration Date”). The termination of this Agreement will relieve each
Stockholder from any liability for any inaccuracy in or breach of any
representation, warranty or covenant contained in this Agreement.
Notwithstanding the foregoing, Article VI of this Agreement shall survive any
termination hereof.
 

--------------------------------------------------------------------------------

ARTICLE VI.
General Provisions


6.1           Action in Stockholder Capacity Only. Each Stockholder is entering
into this Agreement solely in such Stockholder’s capacity as a record holder and
beneficial owner, as applicable, of the Subject Shares and not in such
Stockholder’s capacity as a director or officer of Vision-Sciences. Nothing
herein will limit or affect each Stockholder’s ability to act as an officer or
director of Vision-Sciences.


6.2           No Ownership Interest. Nothing contained in this Agreement will be
deemed to vest in Uroplasty or any of its Affiliates any direct or indirect
ownership or incidents of ownership of or with respect to the Subject Shares.
All rights, ownership and economic benefits of and relating to the Subject
Shares will remain and belong to each Stockholder, and neither Uroplasty nor any
of its Affiliates will have any authority to manage, direct, superintend,
restrict, regulate, govern or administer any of the policies or operations of
Vision-Sciences or exercise any power or authority to direct any Stockholder in
the voting of any of the Subject Shares, except as otherwise expressly provided
herein or in the Merger Agreement.


6.3           Notices. All notices, consents, waivers and other communications
under this Agreement must be in writing (including facsimile or similar writing)
and must be given:


If to Uroplasty, to:


5420 Feltl Road
Minnetonka, MN 55343

Facsimile: (952) 426-6152

Attention: Brett Reynolds

Email: Brett.Reynolds@uroplasty.com



with copies (which shall not constitute notice) to:


Oppenheimer Wolff & Donnelly LLP
Campbell Mithun Tower – Suite 2000
222 South Ninth Street
Minneapolis, MN 55402

Facsimile: (612) 607-7100

Attention: William E. McDonald, Esq.

Brett R. Hanson, Esq.

Email: wmcdonald@oppenheimer.com

bhanson@oppenheimer.com


If to a Stockholder, to such Stockholder’s address set forth on Schedule A,


or such other address or facsimile number as a party may hereafter specify for
the purpose by notice to the other parties hereto. Each notice, consent, waiver
or other communication under this Agreement shall be deemed to have been given
(a) when personally delivered, (b) the day following the day (except if not a
Business Day then the next Business Day) on which the same has been delivered
prepaid to a reputable national overnight air courier service, (c) the third
(3rd) Business Day following the day on which the same is sent by certified or
registered mail, postage prepaid or (d) when sent by electronic mail; provided
the notice, consent, waiver or communication shall be confirmed by the same
being sent by certified or registered mail.
 

--------------------------------------------------------------------------------

6.4           Further Actions. Upon the request of any party to this Agreement,
the other party will (a) furnish to the requesting party any additional
information, (b) execute and deliver, at their own expense, any other documents
and (c) take any other actions as the requesting party may reasonably require to
more effectively carry out the intent of this Agreement. Each Stockholder hereby
agrees that Uroplasty and Vision-Sciences may publish and disclose in the
Registration Statement and Joint Proxy Statement (including all documents and
schedules filed with the SEC) such Stockholder’s identity and ownership of
Subject Shares and the nature of such Stockholder’s commitments, arrangements,
and understandings under this Agreement and may further file this Agreement as
an exhibit to the Registration Statement or in any other filing made by
Uroplasty and/or Vision-Sciences with the SEC relating to the Merger Agreement
or the transactions contemplated thereby. Each Stockholder agrees to notify
Uroplasty promptly of any additional shares of capital stock of Vision-Sciences
of which such Stockholder becomes the record or beneficial owner after the date
of this Agreement.


6.5           Entire Agreement and Modification. This Agreement, the Proxy and
any other documents delivered by the parties in connection herewith constitute
the entire agreement among the parties hereto and supersede all other prior
agreements and understandings, both written and oral, among or between any of
the parties hereto with respect to the subject matter hereof and constitute
(along with the documents delivered pursuant to this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended, supplemented
or otherwise modified except by a written document executed by the party against
whose interest the modification will operate. The parties will not enter into
any other agreement inconsistent with the terms and conditions of this Agreement
and the Proxy, or that addresses any of the subject matters addressed in this
Agreement and the Proxy.


6.6           Drafting and Representation. The parties agree that the terms and
language of this Agreement were the result of negotiations between the parties
and, as a result, there will be no presumption that any ambiguities in this
Agreement will be resolved against any party. Any controversy over construction
of this Agreement will be decided without regard to events of authorship or
negotiation.


6.7           Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
affecting the validity or enforceability of the remaining provisions hereof. Any
such prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision will be
interpreted to be only so broad as is enforceable.


6.8           No Third-Party Rights. Each Stockholder may not assign any of his
or her rights or delegate any of its obligations under this Agreement without
the prior written consent of Uroplasty, except as permitted pursuant to Section
2.5(a) hereof. Uroplasty may not assign any of its rights or delegate any of its
obligations under this Agreement with respect to each Stockholder without the
prior written consent of such Stockholder. This Agreement will apply to, be
binding in all respects upon, and inure to the benefit of each of the respective
successors, personal or legal representatives, heirs, distributes, devisees,
legatees, executors, administrators and permitted assigns of each Stockholder
and the successors and permitted assigns of Uroplasty. Nothing expressed or
referred to in this Agreement will be construed to give any person, other than
the parties to this Agreement, any legal or equitable right, remedy or claim
under or with respect to this Agreement or any provision of this Agreement
except such rights as may inure to a successor or permitted assignee under this
Section.
 

--------------------------------------------------------------------------------

6.9           Enforcement of Agreement. Each Stockholder acknowledges and agrees
that Uroplasty could be damaged irreparably if any of the provisions of this
Agreement are not performed in accordance with their specific terms and that any
breach of this Agreement by such Stockholder could not be adequately compensated
by monetary damages. Accordingly, each Stockholder agrees that, (a) he or she
will waive, in any action for specific performance, the defense of adequacy of a
remedy at law, and (b) in addition to any other right or remedy to which
Uroplasty may be entitled, at law or in equity, Uroplasty will be entitled to
enforce any provision of this Agreement by a decree of specific performance and
to temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.


6.10         Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither any failure nor any delay by a party
in exercising any right, power or privilege under this Agreement, the Proxy or
any of the documents referred to in this Agreement will operate as a waiver of
such right, power or privilege, and no single or partial exercise of any such
right, power or privilege will preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable Law, (a) no claim or
right arising out of this Agreement, the Proxy or any of the documents referred
to in this Agreement can be discharged by one party, in whole or in part, by a
waiver or renunciation of the claim or right unless in a written document signed
by the other party, (b) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given, and (c) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of that party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement, the Proxy
or the documents referred to in this Agreement.


6.11         Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed by, construed under and interpreted in accordance with the laws of the
State of Delaware, without giving effect to principles of conflicts or choice of
law.


6.12         Consent to Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement, the Proxy or the transactions contemplated hereby or
thereby will be brought exclusively in the United States District Court for the
District of Delaware or, if such court does not have jurisdiction over the
subject matter of such proceeding or if such jurisdiction is not available, in
the Court of Chancery of the State of Delaware, County of New Castle, and each
of the parties hereby consents to the exclusive jurisdiction of those courts
(and of the appropriate appellate courts therefrom) in any suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by Applicable
Law, any objection which it may now or hereafter have to the laying of the venue
of any suit, action or proceeding in any of those courts or that any suit,
action or proceeding which is brought in any of those courts has been brought in
an inconvenient forum. Process in any suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any of the named courts. Without limiting the foregoing, each party agrees
that service of process on it by notice as provided in Section 6.3 will be
deemed effective service of process. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.
 

--------------------------------------------------------------------------------

6.13         Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which,
taken together, will constitute one and the same instrument. This Agreement may
be executed by facsimile signature (including signatures in Adobe PDF or similar
format).


6.14         Expenses. Except as otherwise provided in this Agreement, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby will be paid by the party incurring such expenses.


6.15         Headings; Construction. The headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. In this Agreement (a) words denoting the
singular include the plural and vice versa, (b) ”it” or “its” or words denoting
any gender include all genders and (c) the word “including” means “including
without limitation,” whether or not expressed.


[Signature page follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.


UROPLASTY:
UROPLASTY, INC. 
     
 
By:
/s/ Robert Kill
   
Name: Robert Kill
   
Title: President, Chief Executive Officer and
   
Chairman of the Board
     
STOCKHOLDERS:
           
/s/ David W. Anderson
 
Name: David W. Anderson
       
Additional Signature (if held jointly):
       
  
  
 
(If held jointly)
       
  
  
 
(Printed Full Name)
       
/s/ Mark Landman
 
Name: Mark Landman
       
Additional Signature (if held jointly):
       
  
  
 
(If held jointly)
       
  
  
 
(Printed Full Name)

 

--------------------------------------------------------------------------------

STOCKHOLDERS:



 
/s/ Katsumi Oneda
 
Name: Katsumi Oneda
     
Additional Signature (if held jointly):
     
  
 
(If held jointly)
     
  
 
(Printed Full Name)
     
/s/ Jitendra Patel
 
Name: Jitendra Patel
     
Additional Signature (if held jointly):
           
(If held jointly)
           
(Printed Full Name)
     
/s/ Cheryl Pegus
 
Name: Cheryl Pegus
     
Additional Signature (if held jointly):
     
  
 
(If held jointly)
     
  
 
(Printed Full Name)

 

--------------------------------------------------------------------------------

STOCKHOLDERS:



 
/s/ Lewis C. Pell
 
Name: Lewis C. Pell
     
Additional Signature (if held jointly):
     
  
 
(If held jointly)
     
  
 
(Printed Full Name)
     
/s/ John Rydzewski
 
Name: John Rydzewski
     
Additional Signature (if held jointly):
           
(If held jointly)
           
(Printed Full Name)
     
/s/ Gary Siegel
 
Name: Gary Siegel
     
Additional Signature (if held jointly):
     
  
 
(If held jointly)
     
  
 
(Printed Full Name)

 

--------------------------------------------------------------------------------

STOCKHOLDERS:



 
/s/ Howard Zauberman
 
Name: Howard Zauberman
     
Additional Signature (if held jointly):
     
  
 
(If held jointly)
     
  
 
(Printed Full Name)

 

--------------------------------------------------------------------------------

SCHEDULE A


NAME AND
ADDRESS OF STOCKHOLDER
VISION-SCIENCES SHARES
BENEFICIALLY OWNED

 

--------------------------------------------------------------------------------

EXHIBIT A


IRREVOCABLE PROXY


From and after the date hereof and until the Expiration Date (as defined below),
the undersigned stockholder (“Stockholder”) of Vision-Sciences, Inc., a Delaware
corporation (“Vision-Sciences”), hereby irrevocably (to the full extent
permitted by Section 212 of the Delaware General Corporation Law) grants to, and
appoints, Uroplasty, Inc., a Minnesota corporation (“Uroplasty”), and any
designee of Uroplasty, and each of them individually, as the sole and exclusive
attorney and proxy of the undersigned, with full power of substitution and
resubstitution, to vote the Subject Shares (as defined in the Voting Agreement)
of the Stockholder, or grant a consent or approval in respect of the Subject
Shares of the Stockholder, in a manner consistent with Section 2.2 of the Voting
Agreement (as defined below). Upon the undersigned’s execution of this Proxy,
any and all prior proxies given by the undersigned with respect to any Subject
Shares relating to the voting rights expressly provided herein are hereby
revoked and the undersigned agrees not to grant any subsequent proxies with
respect to the Subject Shares relating to such voting rights at any time prior
to the Expiration Date.


This Proxy is irrevocable, is coupled with an interest and is granted pursuant
to that certain Voting Agreement (as amended from time to time, the “Voting
Agreement”) of even date herewith, by and among Uroplasty and the Stockholders,
and is granted in consideration of Uroplasty entering into the Merger Agreement
(as defined in the Voting Agreement). As used herein, the term “Expiration
Date,” and all capitalized terms used herein and not otherwise defined, will
have the meanings set forth in the Voting Agreement. The Stockholder agrees that
this proxy will be irrevocable until the Expiration Date and is coupled with an
interest sufficient at law to support an irrevocable proxy and given to
Uroplasty as an inducement to enter into the Merger Agreement and, to the extent
permitted under applicable Law, will be valid and binding on any person to whom
the Stockholder may transfer any of his, her or its Subject Shares in breach of
the Voting Agreement. The Stockholder hereby ratifies and confirms all that such
irrevocable proxy may lawfully do or cause to be done by virtue hereof.


The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Subject Shares, and to
exercise all voting and other rights of the undersigned with respect to the
Subject Shares (including, without limitation, the power to execute and deliver
written consents pursuant to Section 228 of the Delaware General Corporation
Law), at every annual, special or adjourned meeting of the stockholders of
Vision-Sciences and in every written consent in lieu of such meeting in a manner
consistent with Section 2.2 of the Voting Agreement.


This Proxy will be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Subject Shares), and all authority herein conferred or
agreed to be conferred will survive the death or incapacity of the Stockholder.


If any provision of this Proxy or any part of any such provision is held under
any circumstances to be invalid or unenforceable in any jurisdiction, then (a)
such provision or part thereof will, with respect to such circumstances and in
such jurisdiction, be deemed amended to conform to applicable laws so as to be
valid and enforceable to the fullest possible extent, (b) the invalidity or
unenforceability of such provision or part thereof under such circumstances and
in such jurisdiction will not affect the validity or enforceability of such
provision or part thereof under any other circumstances or in any other
jurisdiction, and (c) the invalidity or unenforceability of such provision or
part thereof will not affect the validity or enforceability of the remainder of
such provision or the validity or enforceability of any other provision of this
Proxy. Each provision of this Proxy is separable from every other provision of
this Proxy, and each part of each provision of this Proxy is separable from
every other part of such provision.
 

--------------------------------------------------------------------------------

Dated: December __, 2014



 
  
 
(Signature of Stockholder)
     
  
 
(Print Name of Stockholder)
     
Number of Subject Shares owned of record or Beneficially Owned as of the date of
this Proxy:
     
  






--------------------------------------------------------------------------------